Citation Nr: 1140143	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-45 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for residuals, fracture pubic ramus, right hip.  

2.  Entitlement to service connection for rotator cuff tendonitis, right shoulder.  

3.  Entitlement to service connection for carpal tunnel syndrome, left upper extremity.  

4.  Entitlement to service connection for depression and anxiety.  

5.  Entitlement to service connection for disability characterized as thoracic and low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the claims files.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

At her July 2011 hearing before the undersigned, the Veteran testified that symptoms of her service-connected, fracture pubic ramus, right hip had increased since her last examination in April 2007.  She stated that she now has difficulty with prolonged standing and climbing stairs, and that her disability causes pain that interferes with intimate relations.  She reported frequent instability and a limp which she attributes to the disability.  Under the circumstances, the Board finds that an additional examination is warranted prior to Board review.

As to her claim for service connection for a disability manifested by low and thoracic back pain, the Veteran's representative requested that the Board also consider the claim as secondary to service-connected fracture pubic ramus, right hip in addition to on a direct basis.  Treatment records dated since the Veteran separated from service show that she has been treated for thoracic and low back problems.  The April 2007 VA examination report contains a diagnosis of upper and lower back strain with ongoing symptoms likely to be secondary.

The RO has not adjudicated the issue of entitlement to service connection for the back claims as secondary to the service-connected hip, and has not provided the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) appropriate to such a claim.  Such development and adjudication by the originating agency must be performed before the Board may consider the issue on appeal.  The Board finds that an additional examination is warranted in order to obtain an opinion as to the etiology of any thoracic and lower back disability present during the pendency of the claim, to include whether any such disability is causally related to the service-connected hip disability.  

As to the claims for rotator cuff tendonitis, right shoulder and carpal tunnel syndrome, left upper extremity, the Board notes that there were complaints and findings in service that may be associated with these claimed disabilities, but there was no chronic disability noted at service separation.  There are current complaints, however; and the April 2007 examination contains diagnoses of right shoulder tendonitis resolved with minimal sequalae, and left wrist strain with ongoing symptoms likely secondary.  The Veteran testified that she injured her shoulder through wear and tear while performing 12 hour shifts in her capacity as an intelligence specialist.  She reported that she has learned how to self treat her injuries primarily with ibuprofen and stretches after receiving treatment in service.  Nonetheless, she feels these do have a disabling effect on her ability to function.  Under the circumstances, the Board finds that an examination should be conducted to determine whether there is left wrist or right shoulder disability that is related to service.

As to her claim for service connection for depression and anxiety the Veteran claims she has mental health problems due to incidents in service.  There is a current diagnosis of adjustment disorder with mixed anxiety.  She claims she was subjected to sexual harassment and stress which caused her current problems.  Service records reflect that the Veteran was a victim of attempted invasion of her barracks room in 2004.  It appears that the Veteran was dissatisfied with the way the problem was handled by her command.  Additionally, she sought psychological counseling in 2004 and 2005.  This was originally related to family problems but later included problems related to her perception that she was being mistreated by her command.  Under the circumstances, the Board finds that an examination should be conducted to determine whether there is psychiatric disability that is related to service. 

As the Veteran has alleged that she has had post service treatment for the alleged disabilities, to include chiropractic treatment, any additional relevant treatment records should be sought and associated with the claims folder.  

Finally, the Veteran testified that she is moving to California, and as such any examinations scheduled in relation to her claim should be made with the appropriate facility.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO or the AMC should send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for disability characterized as thoracic and low back pain as secondary to the service-connected residuals, fracture pubic ramus, right hip. 

2.  The RO or the AMC should take appropriate steps to obtain any records identified by the Veteran that have not been associated with the records, to include any additional records of chiropractic treatment described by the Veteran in her hearing testimony.

3.  The Veteran should be afforded a VA examination by a physician to determine the current manifestations of her service-connected residuals, fracture pubic ramus, right hip.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

4.  The Veteran should be afforded a VA examination by a physician to determine the nature and etiology of any left wrist, right shoulder and low and thoracic back disorders present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that any identified disorder of the left wrist, right shoulder or low or thoracic back is etiologically related to the Veteran's active service.   The examiner should also opine as to whether there is a 50 percent or better probability that any identified low or thoracic back disorder is etiologically related to or caused by service-connected residuals, fracture pubic ramus, right hip.  

The rationale for all opinions expressed should also be provided.

5.  The Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The rationale for all opinions expressed should also be provided.

6.  The RO or the AMC should undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran unless she is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


